Opinion
by the Court :
The only question in this case is whether the colt or young horse which had been secured by the defendant, under two executions against the plaintiff, was exempt from execution by law.
The plaintiff, a housekeeper with a wife and children, was entitled by law to the exemption of two work beasts. It was proved that the plaintiff had but one work beast besides the horse in question, which although it was only nineteen months, and had never been used except by riding him on errands, “ was being raised for the express purpose of making a work beast for the use of the family.”
In accordance with the construction heretofore given to the statute exempting certain property from execution, we are of opinion that the horse in question, though at the time of the levy he was not old enough to have been actually worked in gear or harness, being yet of the species to which the exemption applies and having been intended and kept for the use and service which the statute intends to protect, should be regarded as a work beast within the meaning of the statute, and that being one of the only two work beasts which the plaintiff had he was exempt from execution.
Wherefore, the judgment is reversed and the cause remanded for a new trial in conformity with this opinion.